382 F.2d 1022
Samuel BOTTONEv.Joseph FECONDA, Warden of Washington County Jail, Washington, Washington County, Pennsylvania, Appellant.
No. 16422.
United States Court of Appeals Third Circuit.
Argued September 29, 1967.
Decided October 23, 1967.

Appeal from the United States District Court for the Western District of Pennsylvania; Herbert P. Sorg, Judge.
Arnold W. Hirsch, First Asst. Dist. Atty., Washington, Pa. (Harold V. Fergus, Dist. Atty., Washington County, Washington, Pa., on the brief), for appellant.
Samuel J. Reich, Cooper, Goodman & Schwartz, Pittsburgh, Pa. (Melvin Schwartz, Pittsburgh, Pa., Sigmund S. Bloom, Washington, Pa., on the brief), for appellee.
Before McLAUGHLIN, HASTIE and FORMAN, Circuit Judges.
OPINION OF THE COURT
PER CURIAM.


1
A collateral attack upon the appellee's conviction in a state court on charges of attempted rape and attempted incest resulted in the granting of habeas corpus with appropriate provision permitting the retention of state custody for a new trial. On this appeal from that judgment we are satisfied, for the reasons stated in the opinion of the district court, that the accused did not have the effective representation of counsel at a critical stage of his trial.


2
Accordingly, the judgment will be affirmed.